Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This action is in response to the filing of 10-8-2021. Claims 2-24 are pending and have been considered below:


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-6, 9-13, 15-18 and 21-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vanderveen et al. (“Vanderveen” 20090318172 A1) in view of Freedman et al. (“Freedman” 20080168184 A1), Rogers et al. (“Rogers” 20070277110 A1), Bhalekar et al. (“Bhalekar” 20090093242 A1) and Singleton et al. (“Singleton” 8745018 B1). 

Claim 2: Vanderveen discloses a method comprising:
presenting on a display of a mobile device, a page of a unified settings user interface; (Figure 11; unified settings interface and Paragraph 76);
Vanderveen discloses a unified setting interface however may not explicitly disclose the limitations listed below. 
Freedman is provided because it discloses a synchronization page is associated with the first account; (Figures 16 d-e and Paragraph 79; account);
receiving an input through the unified settings user interface, wherein the input toggles between an active state and an inactive state; 
based on whether the toggle element is toggled to the active state or the inactive state, wherein the respective data
class is activated to synchronize between the mobile device and a network-based account when the toggle element is toggled to the active state, and wherein the respective data class is
deactivated to not synchronize between the mobile device and the network-based account when the toggle element is toggled to the inactive state.
See Freedman (Figures 16 d-e and Paragraphs 76-80). Freedman provides an ability to synch data classes between device and host (abstract and Paragraph 4). Further Freedman provides a synch page which allows for a toggle between synch/no synch of bookmarks and discloses further that functionality can be utilized for additional data classes such as email (Paragraphs 79-80). 
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to apply a known technique to a known device ready for improvement and provide a synch page and toggle capability on the mobile device of the modified Vanderveen. One would have been motivated to provide the capabilities because the functionality provides user control over the amount of information that is collected on a device, thereby ensuring the account system stays useful and doesn’t become burdensome with an overload of data. 

Rogers is also provided to disclose an active state in which the data class for the first account is synchronized between the mobile device and a network based account and 
an inactive state, in which the data class for the first account is not synchronized between the mobile device and the network based account. Rogers presents an interface (Figure 5) that provides a synch tab for an active/inactive capability type state for synching a device and a remote network account (Paragraphs 92-95).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to apply a known technique to a known device ready for improvement and provide a synch capability in accounts of the modified Vanderveen. One would have been motivated to provide synch capabilities because it extends the settings interface utilization beyond feedback functions to communication operations.
Bhalekar is also provided to disclose a display during a process for adding a first account on the mobile device (ABSTRACT; account set-up); and receiving, during the process for adding the first account to the mobile device an input through the interface; activating or deactivating the respective data class on the mobile device in response to receiving an input. Bhalekar discloses features on a mobile device (Paragraph 25; mobile device), for a user to add an account and provide input to an interface for settings including message download settings for each account; if these settings are turned off or on they configure the account to be active or inactive (Paragraphs 41 and 77). Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to apply a known technique to a known device ready for improvement and provide a download/synch capability interface during setup on the mobile device of the modified Vanderveen. One would have been motivated to provide the capabilities because it provides extended customization and user control over the amount of information that is collected on a device, thereby ensuring the account system stays useful and doesn’t become burdensome with an overload of data. 
Last, Singleton is provided to disclose a plurality of visual indicators describing and a plurality of on/off toggle elements corresponding to respective data classes preconfigured on the mobile device to be associated with the first account and wherein the respective data classes are different types of data classes (Figure 6c; contacts, etc.);
Receiving an input; wherein the input toggles one of the plurality of on/off toggle elements between an active state and an inactive state (Column 10, Line 64-Column 11, Line 11);
activating or deactivating the data class corresponding to the toggled toggle element (Figure 6c and Column 10, Line 64-Column 11, Line 11). The data classes include contacts which could be linked as data access synchronization. 
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to apply a known technique to a known device ready for improvement and provide a displayed on/off toggle functionality which activates/deactivates data classes of the modified Vanderveen. One would have been motivated to provide the capabilities as enhanced feedback for user operations while allowing expanded user control over the amount of information that is accessed during a user session. 
Claim 3: Vanderveen, Freedman, Rogers, Bhalekar and Singleton disclose a method of claim 2, wherein the respective data classes include a first data class and a second data class, and  wherein first account and a second account on the mobile device are different accounts of a same account type supporting the first data class and the second data one or more data classes (Vanderveen: Figure 11; unified settings interface and Paragraph 76; different accounts with a plurality of data classes and Freedman: Paragraphs 4, 79-80; respective data classes for synchronization process). 
Claim 4: Vanderveen, Freedman, Rogers, Bhalekar and Singleton disclose a method of claim 2, wherein the respective data classes include a first data class and a second data class, and  wherein the first account is of a first account type supporting the first data class and the second data class and a second account type on the mobile device is of a second account type supporting one or more data classes other than the first data class and the second data class (Vanderveen: Figure 11; unified settings interface and Paragraphs 63-66 and 76; different accounts with a plurality of data classes, Bhalekar: Paragraph 24 and Freedman: Paragraphs 4, 79-80; respective data classes for synchronization process). 
Claim 5: Vanderveen, Freedman, Rogers, Bhalekar and Singleton disclose a method of claim 2, wherein a second account on the mobile device is not preconfigured on the mobile device to be associated with the respective data class corresponding to the toggled toggle element (Bhalekar: Figure 12; account types include preconfigured email and “other” which can include data classes see Paragraph 24 and claim 12 and Freedman: Paragraph 76; automatic synchronization may be provided and Singleton: Figure 6c: on/off toggle element). 
Claim 6: Vanderveen, Freedman, Rogers, Bhalekar and Singleton disclose a method of claim 5,
further comprising adding the first account to the mobile device and adding the second account to the mobile device (Bhalekar: Paragraphs 24 and 57),
wherein adding the second account includes receiving a second input through the unified settings user interface to associate the second account with the respective data class corresponding to the toggled toggle element (Bhalekar: Figure 12; user can still select email if desired see Paragraph 24 and claim 12; Rogers: Paragraphs 49, 58 and 64; setup on the interface for different remote services and Singleton: Figure 6c: on/off toggle element)
Claims 9 and 15 are similar in scope to claim 2 and therefore rejected under the same rationale. 

Claims 10 and 16 are similar in scope to claim 3 and therefore rejected under the same rationale. 

Claims 11 and 17 are similar in scope to claim 4 and therefore rejected under the same rationale. 

Claims 12 and 18 are similar in scope to claim 5 and therefore rejected under the same rationale. 

Claim 13 is similar in scope to claim 6 and therefore rejected under the same rationale. 
Claim 21: Vanderveen, Freedman, Rogers, Bhalekar and Singleton disclose a non-transitory machine readable medium of claim 9 further comprising: deactivating the respective data class corresponding to the toggled toggle element in response to receiving a third input through the user interface of the mobile device, wherein the respective data class is not deactivated for a second account on the mobile device in response to receiving the third input (Bhalekar: Paragraphs 24 and 57; account settings for one account be input without affecting others (multiple inputs can be used) Vanderveen: Paragraph 76 and Singleton: Figure 6c: on/off toggle element). Settings can be modified for an account associated with a phone number and related SMS, while not affecting the SMS associated with a different phone number account.
Claim 22: Vanderveen, Freedman, Rogers, Bhalekar and Singleton disclose a method of claim 1, wherein the respective data classes includes is a mail data class, a contacts data class, and a calendar data class (Vanderveen: Figure 11; unified settings interface and Paragraph 76; different accounts with a plurality of data classes and Freedman: Paragraphs 4 and 46; different data classes (email, contacts and calendar);  Singleton: Figure 6c: contacts and on/off toggle functionality which could be applied to other data classes).
Claims 23 and 24 are similar in scope to claim 22 and therefore rejected under the same rationale. 

Claims 7, 8, 14 and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vanderveen et al. (“Vanderveen” 20090318172 A1), Freedman et al. (“Freedman” 20080168184 A1), Rogers et al. (“Rogers” 20070277110 A1), Bhalekar et al. (“Bhalekar” 20090093242 A1) and Singleton et al. (“Singleton” 8745018 B1) in further view of Ramanathan et al. (“Ramanathan” 20090003542 A1).
Claim 7: Vanderveen, Freedman, Rogers, Bhalekar and Singleton disclose a method of claim 2 further comprising: 
Receiving a second input through the unified setting user interface to configure (Rogers: Paragraphs 92-95; interface for input);
a respective data class setting of the data class corresponding to the toggled toggle element; and applying, in response to receiving the second input, the data class setting to the respective data class corresponding to the toggled toggle element for the first account and a second account on the mobile device (Bhalekar: Paragraphs 41 and 77; allows user to select receive settings and message download settings and further discloses the same data class for different accounts see Figure 12 and Singleton: Figure 6c and Column 10, Line 64-Column 11, Line 11). 
Ramanathan further provides a functionality for access rules in accounts applied to a plurality of data classes (Paragraphs 6 and 21). Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to apply a known technique to a known device ready for improvement and provide the access rules across data classes including the same data classes of Vanderveen. One would have been motivated to provide the functionality because it allows a higher level of organization and provides rapid access to a plurality of communication functionalities for better interaction.
Claims 14 and 19 are similar in scope to claim 7 and therefore rejected under the same rationale.

Claim 8: Vanderveen, Freedman, Rogers, Bhalekar, Singleton and Ramanathan disclose a method of claim 7, wherein the respective data class corresponding to the toggled toggle element is a calendar data class and wherein the data class setting is a sync setting to control which events in calendars for the first account and the second account will be synced. 
(Freedman: Paragraphs 6 and 46; Rogers: Paragraphs 89-92 calendar settings; Ramanathan: Paragraphs 28 and 37; discloses calendar accounts provide synched settings such as out of office to other accounts Bhalekar: Paragraph 41; provides functionality to determine how much content is synced which could be applied across data classes; Singleton: Figure 6c: on/off toggle element).
Claim 20 is similar in scope to claim 8 and therefore rejected under the same rationale. 

	


Response to Arguments
Applicant's arguments have been fully considered, however they are not persuasive. 
Bhalekar provides a settings interface provided during setup (adding) of an account for a data class (Paragraph 77).
Freedom provides a plurality of data classes that can be setup for a synchronization process using a toggle functionality (Paragraph 6 and 46).
Singleton provides an on/off toggle functionality for a plurality of data classes. 
The combination of references provides an interface during setup with settings operations where activation toggle functionalities for a plurality of data classes can be set. 
 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

20060080363 A1: Synchronization for smart clients; Vadlamani et al.

Applicant's amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SHERROD L KEATON/Primary Examiner, Art Unit 2178   
1-14-2022